DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to claims 1, 4, 5, 7-10 and 12; cancellation of claims 6, 11 and 18-23; and addition of new claim 24 are noted.
Applicant’s reply overcomes the claim rejections under 35 USC 112(a) and (b).
Due to amendments to the claims, the previous prior art rejections are modified herein.

Response to Arguments
Applicant's arguments filed 22 November 2022 have been fully considered but they are not persuasive.
Applicant argues with respect to the double-patenting rejection that the selection of specific combinations of metals for the catalyst structure as recited in present claim 1 to achieve desulfurization of a hydrocarbon product would not have been obvious based upon the method claims of the ‘787 patent.
This argument is not found persuasive. The metals included the catalyst claimed in ‘787 substantially overlap with the instant claims, including at least three metals selected from Ga, Ag, and Ce and Ga, Ag and Mo. The catalyst of ‘787 is used in a process for upgrading a first hydrocarbon product, wherein upgrading includes desulfurization (as in dependent claim 21). The office maintains that the instant claims are obvious in light of the claims of ‘787.
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because the arguments do not apply to the grounds of rejection being used in the current rejection.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 7, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Harandi (US 2018/0171244).
Regarding clam 1, Harandi discloses a method for the desulfurization of a sulfur-containing hydrocarbon feedstock, the method comprising introducing the sulfur-containing feedstock within a reactor in the presence of a gas atmosphere and a catalyst structure (see [0018]; [0042]). The catalyst structure comprises a porous support structure that comprises an aluminosilicate material impregnated with one or more suitable metals, including Ga, Mo, and Ag (see [0024]-[0027], including two or more of the catalytic components). Accordingly, selection of catalytic materials as claimed is obvious in light of the Harandi reference and would be arrived at by routine experimentation for a person of ordinary skill in the art with a reasonable expectation of success.
Regarding claim 2, Harandi discloses wherein the sulfur containing feedstock comprises light oils (light catalytic naphtha) containing sulfur or compounds selected from thiophenes (see [0005]; claim 12).
Regarding claims 4 and 7, Harandi does not disclose the concentration of catalytic metals used. However, determining the optimum concentration of the catalytic metal components to include in the catalyst composition so as to provide the desired catalytic activity amounts to nothing more than routine experimentation for a person of ordinary skill in the art. Absent a showing of criticality or unexpected results, the claimed concentration of catalytic metals is not considered to patentably distinguish the instant claims over the cited prior art.
Regarding claim 14, Harandi discloses conditions in the reactor including a reaction temperature in the range of about 177 to 454°C and a pressure  in the range of about 50 to 1100 psig (about 3.4 to 74.9 atm) (see [0032]), overlapping the claimed ranges.
Regarding claim 16, the reactor of Harandi is understood to be continuous and the hourly space velocity is in the range of 0.1 to 10 h-1 (see [0031]-[0032]).
Regarding claim 17, Harandi does not explicitly disclose the claimed plurality of products. However, given that Harandi discloses the same type of feedstock material (i.e. naphtha, which is known to contain aromatic compounds) and process steps and reaction conditions in line with those claimed, the claimed products are reasonably expected to be present in the reaction effluent of Harandi. Furthermore, a person of ordinary skill in the art would tailor the reaction conditions in order to achieve desired products. Absent a showing that the instant claimed process produces distinguishable products, the claimed products are not considered to distinguish over the Harandi reference.
Claims 5, 10, 12, 13, 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Harandi, as applied to the claims above, in view of Alooshani et al (US 2018/0100107).
Regarding claim 5, Harandi does not disclose the method by which the metals are loaded within the support, i.e. in the form of a salt as claimed.
In this regard, however, the office notes that it is well-known in the art to use salts, including those as claimed, in order to impregnate a catalyst support with catalytic metals (see Alooshani: [0074]). Selecting a suitable impregnation solution to incorporate the metal(s) into the catalyst of Harandi would be obvious to and require nothing more than routine experimentation for a person of ordinary skill in the art.
Regarding claims 10, 12 and 24, Harandi does not disclose wherein the catalyst structure further comprises a titanium oxide material including molybdenum and nickel loaded therein.
Alooshani, like Harandi, discloses a method of desulfurization of a sulfur-containing feedstock, the method comprising introducing the sulfur-containing feedstock within a reactor in the presence of a gas atmosphere and a catalyst structure (see Abstract; [0013]; [0016]; [0030]). A suitable catalyst structure comprises a titanium oxide material having molybdenum and nickel loaded therein (see [0028]; [0074]; [0110]-[0112]; [0122]). Molybdenum is present in an amount of 10 to 13 wt% and nickel is present in an amount of 1 to 3 wt% (see [0089]). Accordingly, the claimed concentrations of molybdenum and nickel are within the ranges disclosed as preferable in Alooshani. Arriving at the specific claimed concentrations is prima facie obvious in light of Alooshani, would require nothing more than routine experimentation, and would be associated with a reasonable expectation of success.
Harandi and Alooshani establish that both catalysts as claimed are known in the art to be suitable for the purpose of desulfurizing a hydrocarbon feed. Combining the two catalysts for the same purpose of desulfurizing would have been obvious to and require nothing more than routine experimentation for a person of ordinary skill in the art.
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Regarding claims 13 and 15, Harandi does not disclose a batch reactor.
However, it is well-known in the art that such desulfurization reactions may be carried out in a batch reactor as an alternative mode of operation to a continuous reactor (see Alooshani: [0102]). Alooshani does not disclose the mass ratio of feedstock to catalyst within the reactor. However, determination of a suitable or optimum catalyst dosage, and thus corresponding ratio of feedstock to catalyst, which achieves the objective of desulfurization of the feedstock amounts to nothing more than routine experimentation for a person of ordinary skill in the art. Absent a showing of criticality or unexpected results, the claimed ratio of feedstock to catalyst is not considered to patentably distinguish the instant claims over the prior art.
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to carry out the process of Harandi in a batch reactor, given that it is known in the art that either mode of operation is suitable to carry out desulfurization reactions of hydrocarbon feedstocks. Selecting a suitable mode of operation amounts to nothing more than routine experimentation and would be selected based upon available equipment and intended processing objectives.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-9 and 13-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-21 of U.S. Patent No. 11,389,787. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to upgrading a hydrocarbon feedstock in the presence of a gas and a catalyst structure comprising an aluminosilicate and metals including Ag, Ga, and Ce or Ag, Ga, and Mo. The main difference with respect to instant claim 1 is that it is specifically directed to desulfurization. However, dependent claim 21 of ‘787 lists sulfur content as a property which is changed as a result of the process. Accordingly, this difference is not patentably distinguishing.

Allowable Subject Matter
Claims 8 and 9 are considered to be allowable but require overcoming the double-patenting rejection.
Additionally, claim 3 is considered to contain allowable subject matter and would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and likewise requires overcoming the double-patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 8 and 9, Applicant amended the claims into independent form. As discussed in the previous office action, the prior art of record does not disclose or suggest the embodiment encompassed by the aforementioned claims, wherein the catalyst structure used in the desulfurization process comprises an aluminosilicate material having silver, gallium, and molybdenum loaded therein. 
Regarding claim 3, the prior art of record does not disclose the specific catalyst as encompassed in the claims for use in a process for desulfurization in a gas atmosphere consisting of pure gas or a mixture of gases selected from nitrogen, helium, methane, and natural gas. Both the processes of Harandi and Alooshani are carried out in a hydrogen gas environment (see Harandi: [0042]; Alooshani: [0030]-[0031]).
He et al (“Catalytic Natural Gas Utilization on Unconventional Oil Upgrading”), cited in the previous office action, discloses desulfurization in a gas atmosphere consisting of nitrogen and/or methane (see pp. 128-129). However, He does not disclose a catalyst as claimed. There is no evidence to suggest that it would have been obvious to a person of ordinary skill in the art to use a catalyst as claimed in a desulfurization process carried out in the claimed gas environment instead of under hydrogen gas treatment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772